DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 03/21/2022.  Claims 1-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural and functional limitations drawn to a device for mounting an object on an interior trim of a vehicle, comprising:  a depression, formed in the interior trim, for receiving the object, where the depression has a bottom, wall sections surrounding the bottom, and a loading opening for the object, the loading opening opposing the bottom, the object having a length, width, and a height; where the width defines broad sides, and the length and the height define narrow sides of the object, and where at least two opposing protrusions, where the object is held in the depression such that one of the broad sides of the object bears against an inner surface of the protrusions, the inner surface of the protrusions facing the bottom of the depression, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        8-Jun-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632